HARALSON, J.
— The evidence warrants the conclusion that Greenlees’ agent obtained possession of the car lead of apples sued for without the consent of Bales, the owner, or any one authorized to bind him; that the hill of lading issued in Greenlees’ name at Wytheville, Va., was also procured tortiously. The owner, therefore, had the right to reclaim the property wherever found. The transfer of the bill of lading to the defendant bank, while operating as a symbolical delivery of Greenlees’ title and possession, could pass no higher title than if Greenlees had delivered the property in .any other way. A bill of lading, or even a negotiable 'warehouse receipt obtained by one whose possession of the property is tor-tious, cannot by assignment, even to an innocent purchaser divest the title out of the true owner.—Moore v. Randolph, 52 Ala. 537; Jasper Trust Co. v. K. C. M. & B. R. R. Co,, 99 Ala. 421, 14 South. 546, 42 Am. St. Rep. 75; Commercial Bank of Selma v. Hurt, 99 Ala. 130, 12 South. 568, 19 L. R. A. 701, 42 Am. St. Rep. 38.
Damages for detention in an action of detinue cover the loss by deterioration in the value of perishable property while wrongfully detained from the owner. Such damages are the direct and necessarily proximate result of the wrongful detention.—Freer v. Cowles, 44 Ala. 314; Wortham v. Gurley, 75 Ala. 356; Heard v. Hicks, 101 Ala. 102, 13 South. 256.
A claimant who voluntarily comes in .and makes himself party defendant under section 2634, of the code of 1896, subjects himself to the same judgment as to recovery of the property, and damages for the detention, as would have gone against the original defendant. The substituted defendant assumes the defense of the suit, the original defendant is discharged, the detention of the property by the original, defendant must be treated as *283held for and on behalf of the new defendant, and judgment should go accordingly.
The findings and judgment of the court below were in accord with the foregoing views, and its judgment is affirmed.
Weakley, C. J., and Dowdell and Denson, J.J., concur.